Citation Nr: 1445270	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether VA was correct to count income from California Winery Workers Pension Plan Trust for VA disability pension purposes, to include whether the debt of $1,177.00 was properly calculated.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office/Pension Management Center (RO) in St. Paul, Minnesota.  However, jurisdiction of the Veteran's claims folder resides with the Oakland, California, RO, based on the Veteran's residence.  In October 2012, the case was remanded to afford the Veteran a Travel Board hearing.  

The Veteran is advised to keep VA informed at all times of his current mailing address, to avoid further delays in the development of his claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case was previously remanded to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge (i.e., Travel Board hearing).  The Veteran failed to report for the hearing scheduled for September 11, 2014, and the file was subsequently returned to the Board.  However, there is sufficient evidence establishing that the Veteran did not receive actual notice of the hearing.  

Specifically, in 2014, the Veteran sent a number of letters to VA, reminding VA of his hearing request, and identifying a return address in San Francisco.  The most recent of these letters was dated in April 2014.  On June 11, 2014, however, unidentified mail sent by VA to the Veteran at that address was returned to VA as undeliverable.  In June 20, 2014, correspondence was sent to the Veteran at that same address; that mail was also returned as undeliverable on July 7, 2014.    

In a letter dated July 17, 2014, the Veteran was sent notice that his Travel Board hearing was scheduled for September 11, 2014, at the Oakland VARO.  Additional notification was sent to the Veteran on August 5, 2014; both of these letters were sent to the San Francisco address.  Although correspondence had been returned as undeliverable from that address by the time these letters were sent, no new address had been provided.  See 38 C.F.R. § 3.1(q) (Notice means written notice sent to a claimant at his latest address of record).

However, in correspondence to the Board dated September 8, 2014, postmarked September 9, 2014, but not received at the Board until September 16, 2014, the Veteran provided a new address, in Fresno.  This statement did not give any indication that the Veteran had received notice of his hearing; instead, the Veteran appeared to be informing the Board that his claims file was located at the St. Paul RO.  

From the above, it is clear that by the time the Veteran was sent notification of his Travel Board hearing, the mailing address was no longer valid.  Moreover, he sent VA notice of his change in address prior to the date of the hearing, although it was not received until after the scheduled date.  In his September 2014 correspondence, the Veteran acknowledged that he still wished to have a Board hearing.  Based on these factors, the Board finds that good cause for the failure to appear for a hearing has been shown, and the September 2014 correspondence, construed as a request for a new hearing, was timely filed.  See 38 C.F.R. § 20.702(d) (2013).  This latter hearing request was specifically for a Board Videoconference hearing, and he must be scheduled for such hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board Videoconference hearing at the Oakland VAMC.  The hearing notification should also inform the Veteran that to avoid further delays in the development of his claim, he must keep VA informed at all times of his current mailing address.  Also, because notice is legally adequate if it is sent to a claimant at his latest address of record (38 C.F.R. § 3.1(q)), time limits for him to respond to VA notifications or requests for information may expire if VA does not have notice of his current address.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



